Citation Nr: 1033552	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.
The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the most recent VA outpatient treatment records are dated 
from June 2006.  All VA outpatient records since this date should 
be obtained and added to the claims file. 

Second, the only evidence of record offering an opinion as to the 
etiology of the Veteran's bilateral hearing loss and bilateral 
tinnitus is the October 2005 VA compensation examination.  The VA 
examiner determined that the Veteran currently has bilateral 
hearing loss according to VA regulations.  The VA examiner did 
not determine whether the Veteran has a current diagnosis of 
bilateral tinnitus.  In regards to whether there was any 
relationship between the Veteran's bilateral hearing loss and 
bilateral tinnitus, and his military service, the examiner was 
unable to provide an opinion "without resort to mere 
speculation."  The VA examiner stated that the etiology was 
difficult to determine since he was only provided the Veteran's 
March 1956 separation examination to review, which showed a 
whisper voice hearing test.  The VA examiner was not provided a 
complete set of the Veteran's service treatment records (STRs) 
since those records were not associated with the claims file 
until March 2006.  

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to 
"mere speculation," the Court of Appeals for Veterans Claims 
(Court) recently determined that a VA examiner cannot use that 
phrase "as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, 
it is unclear whether the examiner closely considered the 
Veteran's lay statements, his military occupational specialty 
(MOS) of demolition specialist (MOS number 121.10), and his in-
service presumed noise exposure, especially in light of the 
existence of current disabilities.  Additionally, the VA examiner 
was not provided the opportunity to review the Veteran's complete 
STRS.  Thus, another VA examination is necessary before a 
decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
records since June 2006 that have not been 
secured for inclusion in the record.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current bilateral 
hearing loss and bilateral tinnitus.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral hearing loss and bilateral tinnitus 
had their onset during service or are in any 
other way causally related to his active 
military service.  The VA examiner should 
specifically consider the Veteran's lay 
statements, MOS, and his presumed in-service 
noise exposure.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possibly 
cause the claimed disabilities, or 
whether the actual cause(s) is due to 
multiple potential causes.  In other 
words, simply stating that an opinion 
cannot be provided without resort to 
mere speculation is not acceptable 
without a detailed reason as to why this 
is so.  Jones v. Shinseki, 23 Vet. App. 
382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).

3.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


